Exhibit 10.7

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Restricted Stock Unit Grant Agreement

(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)

United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) the number of Restricted Stock Units (“RSUs”)
set forth below, each of which is a bookkeeping entry representing the
equivalent in value of one share of the class of common stock of the Corporation
set forth below:

 

Name of Grantee:    PARTICIPANT NAME Name of Employing Company    on Date
Hereof:    (the company recognized by the Corporation as employing the Grantee
on the date hereof) Number of RSUs Granted:    # RSUs Date of Grant:    GRANT
DATE

By my acceptance, I agree that the above-listed RSUs are granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan, as amended and restated (the “Plan”), the Corporation’s Administrative
Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit A, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

 

United States Steel Corporation   Accepted as of the above date: ACCEPTANCE DATE
By  

 

  By  

PARTICIPANT ES

  Authorized Officer     Signature of Grantee

Terms and Conditions

1. Grant: The Corporation shall issue to the Grantee the number of RSUs set
forth in this Agreement. Each RSU represents the right to receive one share of
the Corporation’s common stock (a “Share”) on the date the restrictions
applicable to the RSU are terminated (the RSU is “vested”). Unless and until the
RSUs are vested in the manner set forth in Section 3 or 5 below, the Grantee
will have no right to settlement of any such RSUs. Prior to settlement of any
vested RSUs, such RSUs will represent an unsecured obligation of the
Corporation, payable (if at all) only from the general assets of the
Corporation.

2. Period of Restriction: The restriction period with regard to the RSUs shall
commence on the date the RSUs are granted. The Grantee shall not sell, transfer,
assign, pledge or otherwise encumber or dispose of any portion of the RSUs, and
any attempt to sell, transfer, assign, pledge or encumber any portion of the
RSUs prior to termination of restrictions shall have no effect. During the
period prior to vesting or forfeiture of all or any portion of the RSUs, the
Grantee shall not be entitled to vote the Shares and shall not receive dividends
paid on the Shares. The Grantee shall be entitled to receive dividend
equivalents, in a cash amount equal to the number of RSUs subject to restriction
times the per Share dividend (if any) paid to shareholders of the Corporation’s
common stock; provided, however, the dividend equivalents shall not vest in, or
be paid to the Grantee unless and to the extent the underlying RSUs vest as
provided in Section 3 or 5 of this Agreement.

3. Change of Control: If the Grantee’s employment is terminated within two years
following a Change of Control involuntarily (except for Cause) or, in the case
of participants designated as executive management at the time of the Change of
Control, voluntarily for Good Reason, each unvested RSU will immediately vest.

4. Termination of Employment: Unless otherwise determined by the Committee and
notwithstanding any other terms of the Plan, the Administrative Regulations or
this Agreement to the contrary, (a) unvested RSUs are forfeited if the Grantee’s
employment is terminated due to Retirement, Termination without Consent or
Termination for Cause, and (b) unvested RSUs will immediately vest upon the
Grantee’s death during employment or termination of employment by reason of
Disability or Termination with Consent. For purposes of this agreement, (i) for
U.S. tax-payers, termination shall be construed consistent with a “separation
from service” under Section 409A of the Code; and (ii) for non-U.S. tax-payers,
termination shall mean that the Grantee is no longer actively employed by an
Employing Company, without regard to any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law). Any and all forfeitures of RSUs shall be
evidenced by written notice to the Grantee. Upon the forfeiture of any RSUs, the
Grantee’s right to acquire any Shares hereunder will immediately terminate.
Notwithstanding the foregoing, the provisions of this Section 4 are subject to
the provisions of Section 3.

5. Vesting: Subject to Sections 3 and 4, the Grantee must continue as an active
employee of an Employing Company for three years from the Date of Grant (the
“Vesting Period”), subject to the Employing Company’s right to terminate the
Grantee’s employment at any time, performing such duties consistent with his
capabilities. Notwithstanding any provisions in the Regulations to the contrary,
the RSUs shall vest on the three-year anniversary of the Date of Grant, provided
that the Grantee is employed by an Employing Company on such anniversary.

Except as provided in Section 3 of this Agreement, notwithstanding any other
terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Grantee’s termination of
employment (whether or not in breach of local labor laws), the Grantee’s right
to vest in RSUs, if any, will terminate effective as of the date that the
Grantee is no longer actively employed by an Employing Company and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Grantee is no longer actively employed for purposes of the RSUs.

6. Settlement: RSUs shall be automatically paid in Shares upon the vesting date
of such RSUs and, subject to the other terms of the Plan, Administrative
Regulations and this Agreement, the Shares will be issued to the Grantee on the
vesting date, provided further, no payment shall be made later than March 15th
of the calendar year following the calendar year which includes the applicable
vesting date (which payment schedule is intended to comply with the “short-term
deferral” exemption from the application of Section 409A (“Section 409A”) of the
Code). The Corporation shall have no obligation to issue Shares unless and until
the Grantee has satisfied any applicable tax withholding obligations pursuant to
Section 11 below and such issuance otherwise complies with all applicable law.
Upon vesting and settlement of the RSUs, one or more certificates, free of all
restrictions on transferability or forfeiture except for restrictions required
by applicable laws and/or regulations, shall be issued in the Grantee’s name
(or, in the event of the Grantee’s death prior to such termination or such
issuance, to the Grantee’s estate) for the number of Shares subject to vested
RSUs. The Grantee shall not be entitled to delivery of a certificate for any
portion of the Shares until the corresponding portion of the RSUs has vested.

7. Adjustments: The number of RSUs awarded is subject to adjustment as provided
in Section 8 of the Plan. The Grantee shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Grantee.

8. Interpretation and Amendments: This Grant, the vesting and delivery of RSUs
and the issuance of Shares upon vesting are subject to, and shall be
administered in accordance with, the provisions of the Plan and the
Administrative Regulations, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Grantee, affect the rights of the Grantee under this Grant in a materially
adverse manner. For purposes of the foregoing sentence, an amendment that
affects the tax treatment of the RSUs shall not be considered as affecting the
Grantee’s rights in a materially adverse manner. All capitalized terms not
otherwise defined herein shall have the meaning assigned to such terms in the
Plan or the Administrative Regulations. In the event of a conflict between the
Plan and the Administrative Regulations, unless this Grant specifies otherwise,
the Plan shall control.

9. Compliance with Laws: The obligations of the Corporation and the rights of
the Grantee are subject to all applicable laws, rules and regulations including,
without limitation, the U.S. Securities Exchange Act of 1934, as amended; the
U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue Code of 1986,
as amended; and any other applicable U.S. and foreign laws. No Shares will be
issued or delivered to the Grantee under the Plan unless and until there has
been compliance with such applicable laws.

10. Acceptance of Grant: The Grant shall not be payable unless it is accepted by
the Grantee and notice of such acceptance is received by the Stock Plan Officer.

 

RESTRICTED STOCK UNIT RETENTION GRANT FORM – April 2010

Page 1



--------------------------------------------------------------------------------

11. Withholding Taxes: Regardless of any action the Corporation or the Employing
Company takes with respect to any or all income tax, social security, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
is and remains his or her responsibility and may exceed the amount withheld by
the Corporation or the Employing Company. Furthermore, the Grantee acknowledges
that the Corporation and/or the Employing Company (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including the grant, vesting, or settlement of the RSUs
or the subsequent sale of Shares; and (b) do not commit to and are under no
obligation to structure the terms of the grant of the RSUs or any aspect of the
Grantee’s participation in the Plan to reduce or eliminate his or her liability
for Tax-Related Items or to achieve any particular tax result. Further, if the
Grantee has become subject to tax in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable event, the Grantee acknowledges
that the Corporation and/or the Employing Company (or former Employing Company,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all withholding obligations of the Corporation and/or the Employing
Company. In this regard, the Grantee authorizes the Corporation and/or the
Employing Company, or their respective agents, at their discretion, to satisfy
the obligations with regard to all applicable Tax-Related Items by one or a
combination of the following methods: (1) withholding from Grantee’s wages or
other cash compensation paid to Grantee by the Corporation and/or the Employing
Company; (2) withholding from proceeds of the sale of Shares issued upon vesting
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Corporation (on Grantee’s behalf pursuant to this authorization) through
such means as the Corporation may determine in its sole discretion (whether
through a broker or otherwise); or (3) withholding in Shares to be issued upon
vesting of the RSUs.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Tax-Related Items are
satisfied by withholding in Shares issuable upon vesting of the RSUs, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
subject to the RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. Finally, the Grantee
shall pay to the Corporation or the Employing Company any amount of Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
The Grantee understands that no Shares or proceeds from the sale of Shares shall
be delivered to Grantee, notwithstanding the lapse of the restrictions on the
RSUs, unless and until the Grantee shall have satisfied any obligation for
Tax-Related Items with respect thereto.

12. Nature of the Grant: Nothing herein shall be construed as giving the Grantee
any right to be retained in the employ of an Employing Company or affect any
right which the Employing Company may have to terminate the employment of such
Grantee. Further, by accepting this grant of RSUs, the Grantee acknowledges
that:

 

  a) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

 

  b) all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Committee;

 

  c) the Grantee is voluntarily participating in the Plan;

 

  d) the RSUs and the Shares subject to the RSUs are extraordinary items which
do not constitute compensation of any kind for services of any kind rendered to
the Corporation or to the Employing Company, and which are outside the scope of
the Grantee’s employment contract, if any;

 

  e) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, dismissal, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Corporation
or the Employing Company or any Subsidiary or affiliate of the Corporation;

 

  f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

 

  g) the grant of RSUs will not be interpreted to form an employment contract or
relationship with the Corporation, the Employing Company or any Subsidiary or
affiliate of the Corporation;

 

  h) the future value of the Shares underlying the RSUs is unknown and cannot be
predicted with certainty;

 

  i) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises from forfeiture of the RSUs resulting from
termination of the Grantee’s employment by the Corporation or the Employing
Company (for any reason whether or not in breach of applicable labor laws) and
the Grantee irrevocably releases the Corporation and the Employing Company from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen then, by accepting
this grant of RSUs, the Grantee shall be deemed irrevocably to have waived his
or her entitlement to pursue such a claim;

 

  j) it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the RSUs;

 

  k) the Corporation and the Employing Company are not providing any tax, legal
or financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Grantee’s participation in the Plan or the
Grantee’s acquisition or sale of the Shares underlying the RSUs; and

 

  l) the Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

13. Data Privacy: The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Employing Company and the Corporation hold
certain personal information about the Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all RSUs or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in Grantee’s favor, as the Employing Company and/or the Corporation deems
necessary for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee acknowledges and understands that Data may be transferred
to any broker as designated by the Corporation and any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Grantee’s country or elsewhere (and outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom the Grantee may elect to deposit any
Shares acquired upon vesting of the RSUs. The Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Grantee understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to realize benefits from the RSUs or otherwise participate in the Plan.
For more information on the consequences of his or her refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

14. Electronic Delivery: The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.

15. Code Section 409A. It is the intent that the vesting or the payments of RSUs
set forth in this Agreement shall either qualify for exemption from or comply
with the requirements of Section 409A, and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of RSUs
provided under this Agreement will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the vesting or settlement
of RSUs provided under this Agreement. In the event that any payment to a U.S.
tax-payer with respect to an RSU is considered to be based upon separation from
service, and not compensation the Grantee could receive without separating from
service, then such amounts may not be paid until the first business day of the
seventh month following the date of the Grantee’s termination if the Grantee is
a “specified employee” under Section 409A of the Code upon his separation from
service.

16. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

17. Language: If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

18. Governing Law: This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
conflicts of laws thereof.

19. Headings: Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

 

RESTRICTED STOCK UNIT RETENTION GRANT FORM – April 2010

Page 2



--------------------------------------------------------------------------------

EXHIBIT A

Additional Terms and Conditions of the

United States Steel Corporation 2005 Stock Incentive Plan

Restricted Stock Unit Agreement

TERMS AND CONDITIONS

This Exhibit A includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Exhibit A have the meanings set forth in the Plan, the Administrative
Regulations and/or the Agreement.

NOTIFICATIONS

This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Grantee not rely on
the information in this Exhibit A as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Grantee vests in the RSUs or sells
Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Corporation is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.

Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working, the information contained herein may
not be applicable.

CANADA

TERMS AND CONDITIONS

RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of RSUs does not provide
any right for the Grantee to receive a cash payment in settlement of the RSUs
upon vesting and the RSUs are payable in Shares only.

Securities Law Commitment on Sale of Shares. As a condition of the grant of RSUs
and the issuance of Shares upon vesting of the RSUs, the Grantee undertakes to
only sell, trade or otherwise dispose of any Shares issued to the Grantee under
the Plan in accordance with applicable Canadian securities laws. Under current
laws, this means that the Grantee will need to sell any Shares issued under the
Plan using the services of a broker or dealer that is registered under Canadian
provincial or territorial securities legislation. The Grantee will not be
permitted to sell, trade or otherwise dispose of his or her Shares through the
Company’s designated U.S. plan broker, Fidelity Investments, unless such sale,
trade or disposal can be executed in accordance with applicable securities laws.
As legal requirements may be subject to change, Grantees are encouraged to seek
specific advice about their individual situation before taking any action with
respect to securities issued to them under the Plan.

By accepting this RSU, the Grantee expressly agrees that he or she will consult
with a personal legal advisor to address any questions that may arise regarding
compliance with this requirement. The Grantee understands and agrees that he or
she will be liable for any failure to comply with the foregoing provision.

SERBIA

NOTIFICATIONS

Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
Shares under the Plan, however, the National Bank of Serbia generally requires
reporting of the acquisition of such Shares, the value of the Shares at vesting
and, on a quarterly basis, any changes in the value of the underlying Shares.
The Grantee is advised to consult with a personal legal advisor to determine his
or her reporting obligations upon the acquisition of Shares under the Plan as
such obligations are subject to change based on the interpretation of applicable
regulations by the National Bank of Serbia. The Corporation reserves the right
to require the Grantee to report details of the sale of his or her Shares to the
Corporation or to follow such other procedures as may be established by the
Corporation to comply with applicable exchange control regulations.

SLOVAK REPUBLIC

There are no country-specific provisions.

 

RESTRICTED STOCK UNIT RETENTION GRANT FORM – April 2010

A-1